After stating that part of H. B. 240, S. L. 1931, as quoted in the opinion, it is contended on rehearing that "the named sums from the indicated sources are appropriated for specific purposes."
Section 55, art. 5, Constitution of Oklahoma inhibits the payment of public funds from the state treasury except pursuant to an appropriation which "shall distinctly specify the sum appropriated and the object (singular) to which it is to be applied."
In Rice v. State, 108 Okla. 4, 232 P. 807, this court held the constitutional mandate contemplated that the amount shall be specified, and the object (singular) of its application must also be specifically stated; *Page 8 
that is, the amount certain shall be stated as well as the purpose (singular) for which it is to be used and from what fund.
The amount in this act stated is not certain, but contingent upon the happening of a certain event, to wit, "in case of an increase in the number of prisoners," but we pass that objectionable feature to consider the sum sought to be appropriated. Is it the sum total of the items for the bienniums, to wit: $874,530 for 1932, and $782.750 for the year 1933, or is it limited to the items $102,200 and $115,000 for the year 1932, and $94,400 and $115,000 for 1933?
It is questionable, therefore, whether the sum appropriated is distinctly specified. But we pass this query to consider the object or objects to which the public money here involved is sought to be applied. It is decisive of this controversy.
The announced purposes are:
(1) Construction of additional cell-houses or additions to cell-houses, or
(2) For the establishment of substations and camps wherever prisoners may be most profitably used.
The first purpose and the second purpose are distinctive in nature, geographical location, and language. Would or should a purported appropriation be sustained which had for its dual purpose the maintenance of a given and located institution or the disjunctive objective of building another elsewhere, or spreading the located institution "wherever" (whether movable or immovable) throughout the length and breadth of this commonwealth it may be thought by some (other than the Legislature) that the variable sums may be utilized for variable purposes? No.
So it is seen to us that the object to which the public money here involved is sought to be applied is plural, variable, and therefore not distinct. By the mandate of the Constitution the use of the money for the purposes here involved is prohibited, at least, the right by the writ sought is not clear.
Section 56, art. 5, Constitution of Oklahoma, inhibits the inclusion within the general appropriation bill of legislation, and restricts the same to items for the departments and institutions already created and existing. Bryan v. Menefee,21 Okla. 1, 95 P. 471; Menefee v. Askew, 25 Okla. 623, 107 P. 159.
The petition for rehearing is denied.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., absent.
Note. — See under (1) 25 Rawle C. L. 810; R. C. L. Perm. Supp. p. 5613; R. C. L. Pocket Part, title "Statutes," § 62. (2) 25 Rawle C. L. 960, 961; R. C. L. Perm. Supp. p. 5629; R. C. L. Pocket Part, title "Statutes," §§ 216, 217 (3) 26 Rawle C. L. 1438, 1439; R. C. L. Perm. Supp. p. 5885.